Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13, 15, 16, 18, 21, 23, 24, and 26 are canceled. Claims 14 and 22 have been amended. Claims 14, 17, 19, 20, 22, and 25 are pending and indicated as allowable.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 03/09/2022, with respect to the objection of the Specification have been fully considered and are persuasive. The objection of the Specification has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 03/09/2022, with respect to the 35 U.S.C. 112(b) have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The closest patent/patent application prior art found is the Lemmon (2010/0267375) reference. Lemmon discloses the limitations of: at least one sensor sensing and monitoring the mobile object; and a processor recording measured values from the sensor within a time span, wherein the processor determines, as a function of the recorded measured values, in what type of the triaxial acceleration sensor.  The amended limitations overcome the prior art.
The closest non-patent literature found is the article “Shipping Monitoring Technology: Picking Up the Signals” (Heyn, 2014).  The article discloses shippers tracking cargo to communicate with the devices, changing reporting frequencies and investigating alerts by attached sensors. The article generally describes this concept, but does not explicitly disclose that the processor compares the recorded measured values to at least one measured value profile stored in the memory, which profile represents a predetermined process in the transport chain, and to determine that the predetermined process is the actual process if there is at least a partial match between the recorded measured values and the stored measured value profile, wherein the processor performs at least one response as a function of the determined process, and wherein the processor increases and/or lowers, as the at least one response, a measuring frequency at which the measured values are recorded, wherein the length of the time span of the measuring frequency is chosen depending on how long a recording of the measured values is required to draw a meaningful inference regarding the type of process in the transport chain in which the mobile object is involved, and wherein the at least one sensor includes a plurality of sensors, and wherein the measuring frequency is individually adapted for each of the sensors. The amended limitations overcome the  prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628





/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628